Case 1:14-cr-20427-TLL-PTM ECF No. 360, PageID.2410 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA ,

                      Plaintiff,
v.                                                          Case No. 1:14-cr-20427-02
                                                            Honorable Thomas L. Ludington
KWAME AMIN MATHEWS,

                  Defendant.
________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On October 8, 2017, Defendant Kwame Amin Mathews pled guilty to one count of aiding

and abetting the distribution of cocaine base. ECF No. 76. He was sentenced to 151 months’

imprisonment to be followed by a three-year term of supervised release. ECF No. 147.

       On May 5, 2020, Defendant filed a pro se motion for compassionate release under 18

U.S.C. §3582(c)(1)(A). ECF No. 321. His Motion was denied because (1) he did not demonstrate

an “extraordinary and compelling” reason for release, (2) his early release would pose a danger to

the community, and (3) the reduction of his sentence was unsupported by the factors provided in

18 U.S.C. § 3553(a). ECF No. 327. Defendant timely appealed. ECF No. 328. The United States

Court of Appeals for the Sixth Circuit affirmed and held that this Court was within its discretion

to deny compassionate release after due consideration of the § 3553 factors. ECF No. 351 at

PageID.2391–93.

       On May 20, 2021, Defendant sent a letter to this Court stating his disagreement with the

Court of Appeals’ Opinion. Because the letter expressly asks for “reconsideration” of his prior

Motion for Compassionate Release, the letter is liberally construed as a motion for reconsideration

under Local Rule 7.1(h). Defendant’s Motion for Reconsideration, however, will be denied.
Case 1:14-cr-20427-TLL-PTM ECF No. 360, PageID.2411 Filed 05/27/21 Page 2 of 2




        The Local Rules provide that “[a] motion for rehearing or reconsideration must be filed

within 14 days after entry of the judgment or order.” E.D. Mich. L.R. 7.1(h)(1). The Order Denying

Defendant’s Motion for Compassionate Release was entered on June 29, 2020—nearly 11 months

ago. ECF No. 327. Accordingly, Defendant’s Motion for Reconsideration is untimely.

        To the extent that Defendant believes compassionate release is warranted based on changed

circumstances, he may file another motion under 18 U.S.C. § 3582(c)(1)(A). See Delgado v.

United States, No. 20-2294, slip op. at 3 (6th Cir. Apr. 21, 2021) (“[T]he compassionate release

statute does not bar successive filings . . . .”).

        Accordingly, it is ORDERED that Defendant’s Motion for Reconsideration, ECF No. 359,

is DENIED.


Dated: May 27, 2021                                        s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                                     -2-
